Citation Nr: 0911297	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-10 322	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for back disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increased rating for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that among other things increased the evaluation of the 
veteran's PTSD to 50 percent, effective February 25, 2004; 
and denied service connection for diabetes mellitus type II, 
hypertension, a back disorder and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The veteran 
subsequently relocated to Florida and his claims folder was 
transferred to the St. Petersburg, Florida, RO.

In a January 2006 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 70 percent, effective 
November 30, 2005.  

The Board issued a decision in August 2007 granting a 100 
percent schedular evaluation for PTSD, effective November 30, 
2005, and remanding the remaining issues.  In an April 2008 
rating decision, a 70 percent rating for PTSD was granted 
effective from the date of the Veteran's claim for increase, 
February 25, 2004 and he was also awarded TDIU benefits from 
that date.  This has resulted in there being no case or 
controversy as to the issue of TDIU.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
April 1967 to November 1968.  

2.	On November 3, 2006, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of this appeal is requested, with 
respect to the claims for service connection, and that he was 
satisfied with a 70 percent evaluation for PTSD.

3.	In an April 2008 rating action, the Veteran was assigned 
a 70 percent evaluation for PTSD, effective from his date of 
claim in February 2004.    


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met, and the claim for an increased 
rating for PTSD is moot.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
(in correspondence dated October 31, 2006, and received in 
November 2006), expressed his desire to withdraw his appeals 
regarding service connection for a back disability, service 
connection for type II diabetes mellitus, and service 
connection for hypertension.  He also expressed his 
satisfaction with a 70 percent evaluation for PTSD.  All 
these issues were then forwarded to the Board for a decision.  
The Board erroneously continued to address the claims for 
service connection in its August 2007 Remand for additional 
development, and they have since been returned to the Board.  
Given, however, the Veteran's explicit desire to terminate 
his appeal with respect to those issues, there is no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and the appeal in regard 
to them is dismissed.

With respect to the claim for an increased rating, in an 
April 2008 rating decision, the veteran was awarded a 70 
percent evaluation for PTSD, effective from the date of his 
claim for an increase, received in February 2004.  Since the 
Veteran's November 2006 statement reflects his satisfaction 
with such a rating, there remains no allegation of error of 
fact or law with respect to that issue, and it too may be 
dismissed.  


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


